367 S.C. 314 (2006)
625 S.E.2d 927
In the Matter of John J. DODDS, Petitioner.
Supreme Court of South Carolina.
January 23, 2006.

ORDER
Petitioner was suspended on October 24, 2005, for a period of ninety (90) days. He has now filed an affidavit requesting reinstatement pursuant to Rule 32, of the Rules for Lawyer Disciplinary Enforcement contained in Rule 413, SCACR.
The request is granted and he is hereby reinstated to the practice of law in this state.
JEAN H. TOAL, CHIEF JUSTICE
/s/ Gayle B. Watts
Deputy Clerk for Bar Admissions and Disciplinary Matters
*315